          Case
          Case 7:19-cr-00245-KMK
               7:19-cr-00245-KMK Document
                                 Document94
                                          97 Filed
                                              Filed06/30/20
                                                    07/02/20 Page
                                                              Page11ofof11




                                    Green & Willstatter
                                        ATTORNEYS AT           LAW
                                   200 MAMARONECK AVENUE
                                           SUITE 605
                                 WHITE PLAINS , NEW YORK 10601

THEODORE S . GREEN                        (9 14 ) 948-5656
RICHARD 0 . W ILLSTATTER                FAX (9 1 4 ) 9 4 8-8730                    E-MAIL: THEOSGREEN@MSN .COM




June 30, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

                Re: United States v. Miller (Corey Webb)
                     19-cr-245 (KMK)

Dear Judge Karas:

        This letter is an application to adjourn the sentencing of Corey Webb, currently scheduled
for July 15, 2020, to a date in September 2020. The Court had previously granted two adjournments
of the original May 7, 2020, sentencing date. Mr. Webb is at liberty on bail pending sentence. As
of now, it appears at best unlikely that an in-person sentencing is possible. Mr. Webb also has a
heart condition and his medication dosages for that condition are being monitored by his doctor. His
next medical appointment is scheduled for July 25, 2020.
       If this request is granted, and should delays in resumption of normal Court operations persist
to September, Mr. Webb may well be willing to waive appearance and participate by remote
conferencing at that time.
       I have conferred with AUSA Courtney Heavey who advises that the government has no
objection to this application.

                                                     Very truly yours,

                                                     Isl Theodore S. Green
                                                     Theodore S. Green                                      .     //
                                                                       ;Ii.IL.                 iun~
cc:       All Counsel (by ECF)
                                           I   /r,       _j,
                                       __;;CY ){]J)J 7 'Jlcl
                                     !}b
                                                         .
                                               j)nr>w tU)(Jl             l)J),,
                                                                                    .l)R_/)1
                                                                                      I   I
                                                                                     9; I g
                                                                                               !;;; o     {,u I
                                                                                                        (J__,C

                                         a-·Jo p -fl? ·
                                                               ~ORO~
                                                                 ..        ii/:_
                                                                                   --;.J..i..L
                                                                  .         t'l          ..  ,
                                                                      l:E~-lNETH M. ¥.ARA V .S.DJ.
                                                                           7      /1 /J.oJO
